DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on June 18, 2020.  These drawings are acceptable.
Information Disclosure Statement
The Applicant has submitted more than 2300 references.  They have been considered as stated in MPEP §609.05(b):
The information contained in information disclosure statements which comply with both the content requirements of 37 CFR 1.98 and the requirements, based on the time of filing the statement, of 37 CFR 1.97 will be considered by the examiner. Consideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.

Claim Objections
Claims 43-44 and 49 are objected to because of the following informalities:  Claim 43, line 7, “DC-AC inverter indicating is configured” should be “DC-AC inverter indicating said DC-AC inverter is configured”.  Claim 44, line 7, “DC-AC converter” should be “DC-AC inverter”.  Claim 49, line 7, “boost modes” should be “boost modes.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 55, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “substantially all power of said DC photovoltaic 
input is transferred to said converted DC photovoltaic output”.  It is unclear whether the photovoltaic DC-DC converter is continuously controlled such that substantially all power of the DC photovoltaic input is transferred to the converted DC photovoltaic output, and this limitation is thus required by the claim, or whether the photovoltaic DC-DC converter imposes controls on the converted DC photovoltaic output such that substantially all the power of the DC photovoltaic input is transferred to the converted DC photovoltaic output, and this limitation is thus prohibited by the claim.
Claim 55 recites the limitation “substantially all power of said DC photovoltaic 
input is transferred to said converted DC photovoltaic output”.  It is unclear whether the photovoltaic DC-DC converter is continuously controlled such that substantially all power of the DC photovoltaic input is transferred to the converted DC photovoltaic output, and this limitation is thus required by the claim, or whether the photovoltaic DC-DC converter imposes controls on the converted DC photovoltaic output such that 
	Claim 60 recites the limitation “switching solar power conversion between a first power capability and a second power capability”.  It is unclear what a “power capability” is, and the specification does not define a “power capability”.
Claim 62 recites the limitation “substantially all power of said DC photovoltaic 
input is transferred to said converted DC photovoltaic output”.  It is unclear whether the photovoltaic DC-DC converter is continuously controlled such that substantially all power of the DC photovoltaic input is transferred to the converted DC photovoltaic output, and this limitation is thus required by the claim, or whether the photovoltaic DC-DC converter controls the voltage on the converted DC photovoltaic output such that substantially all the power of the DC photovoltaic input is transferred to the converted DC photovoltaic output, and this limitation is thus prohibited by the claim.
Allowable Subject Matter
Claims 31-42, 45-47, 50-54, 56-59, and 61 allowed.
Claims 48, 55, 60, and 62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 43-44 and 49 are objected to as being dependent upon a base claim that has been objected to, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 31-42, 45-47, 50-54, 56-59, and 61 are allowed, and claims 48, 55, 60, 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patents of Dwelley et al. (6,166,527) and Notman (6,834,967), and the US patent application publication of Nino (2005/0218875), disclose similar buck-boost converter circuits but do not disclose maximum photovoltaic power point conversion or substantially maximum photovoltaic power point converting a DC photovoltaic input into a converted DC photovoltaic output, in combination with the remaining claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836